                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION
NEAL E. HARRIS, III,                       §
           Petitioner,                     §
                                           §     3:17-cv-2645-B (BT)
v.                                         §
                                           §
LORIE DAVIS, Director, TDCJ-CID,           §
           Respondent.                     §




    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE, AND
              DENYING A CERTIFICATE OF APPEALABILITY

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the Court DENIES a certificate of appealability. The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).1

        1
                   Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
        In the event, the petitioner will file a notice of appeal, the court notes that

(   )   the petitioner will proceed in forma pauperis on appeal.

(X)     the petitioner will need to pay the $505.00 appellate filing fee or submit a motion to proceed
        in forma pauperis.

        SO ORDERED this 26th day of November, 2018.




                                                 _________________________________
                                                 JANE J. BOYLE
                                                 UNITED STATES DISTRICT JUDGE




        (a) Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the
        final order, the court may direct the parties to submit arguments on whether a certificate
        should issue. If the court issues a certificate, the court must state the specific issue or
        issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
        certificate, the parties may not appeal the denial but may seek a certificate from the court
        of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
        does not extend the time to appeal.
        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if
        the district court issues a certificate of appealability.
